Citation Nr: 1116176	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to October 1989.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims.

In February 2011, the Veteran presented sworn testimony during a personal hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to TDIU.  His claim was denied by the RO based on a finding of insufficient evidence of unemployability.

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further evidentiary development.  

Reasons for remand

Private treatment records

The July 2010 VA examination report indicated that the Veteran has been receiving psychological treatment from Dr. W.M. "for the past three and a half years to four years."  A review of the claims folder shows that treatment records from Dr. W.M. dated in 2005 and one letter from 2007 have been associated with the claims folder.  
Accordingly, the VBA should attempt to locate the Veteran's complete psychological treatment records from Dr. W.M. dating from 2005 pertaining to the Veteran as such records may be pertinent to the Veteran's current TDIU claim.

VA examination

The Veteran most recently received VA examinations in August 2010 as to his service-connected physical disabilities and in July 2010 as to his service-connected PTSD.  The August 2010 VA examiner indicated that the Veteran "can function in an occupational environment with his service and nonservice-connected disabilities" with certain physical limitations which the examiner outlined.  The July 2010 VA examiner found that although the Veteran suffers from severe psychological symptomatology, he "is likely not capable of working but this is not due to mental health reasons."

In February 2011, the Veteran submitted a letter from Dr. W.M. in which he staed that the Veteran "is less depressed and he is able to live a reasonably comfortable life with his wife.  However, he still cannot tolerate being in a group of people or interacting with persons who are unfamiliar to him.  He is unable to work at any type of employment."








whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected disabilities (i.e., major depression; dermatofibrosarcoma protuberans; left nasal obstruction; and diabetes mellitus, type II, with neuropathy of the lower extremities, neuritis, and ischemic heart disease, as well as any other disabilities determined to be service connected), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.

Accordingly, the medical evidence pertaining to unemployability appears to be somewhat contradictory.  Moreover, in reviewing the evidence of record, the Board observes that at no time during this appeal has the Veteran been provided a VA examination that adequately discusses the cumulative effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  In light of the foregoing, a VA examination is necessary to determine whether the Veteran's service-connected disabilities, either singularly or jointly, render him unemployable.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. VBA should schedule the Vetearn for a TDIU examination with a medical professional, with appropriate expertise.  The VA claims folder and a copy of this Remand must be made available in conjunction with the examination.  The examiner should indicate in the report whether the claims folder has been reviewed.  Any tests and studies are to be conducted.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected disabilities (PTSD, coronary artery disease, right knee disability, right foot disability, tinnitus, and right ear hearing loss as wel as any other disabilities determined to be service-connected), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In rendering this opinion, the VA examiner should specifically discuss the February 2011 letter from Dr. W.M.  Additionally, in rendering the opinion, consideration may be given to theVeteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  A report of the VA examination with the requisite medical opinion should be associated with the VA claims folder.  

2. After undertaking any additional development which it deems to be necessary, and if warranted by the evidentiary posture of the case, VBA should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


